Proposed Amendments to claim 1 
1. (Currently amended) An Atmospheric Storage Tank (AST) system configured to store filtered water from a Reverse Osmosis (RO) filter without utili[[s]]zing a pressure tank for pumping the water and without an electrical device for controlling the supply of water to the RO filter via an inlet water pipeline comprising: 
an atmospheric storage tank having (i) atank inlet in communication with an outlet from the RO filter and (ii) a tank outlet in communication with an outlet of an RO faucet; 
a float valve which includes a float[[,]] and a valve box 
wherein the float ve box is positioned outside of the AST; 
wherein the valve box is in fluid communication between the inlet water pipeline and the RO filter[[, and]]; 
wherein the float valve is configured to open and close at a required intervalto controlthe flow of water from [[a]] the inlet water pipeline to the RO filter; 
wherein when the AST is installed above a level of the RO faucet outlet filtered water can be collected from the RO faucet outlet through gravitational force; 
level of the RO faucet outlet the AST system further comprises a pumping gadget, and the RO faucet includes [[the]] an inlet water pipeline and an outlet water pipeline to drive [[a]] the pumping gadget to deliver the filtered water to the RO faucet for collection
wherein the valve box further comprises a gate valve and a pivoting bar with a ball bearing supporting a piece of lead weight, which is configured as a seesaw like structure with a fulcrum for the pivoting bar to rotate about the fulcrum; 
wherein the gate valve and the seesaw like structure are fixed onto a valve box side shaft parallel and the shaft is supported by two ball bearings; 
wherein the shaft follows a movement of a float side shaft and move the lead weight to and from both sides and at the same time open and close the gate valve simultaneously; and 
wherein the gate valve functions automatically once connected and the water supply is turned on.


/TERRY K CECIL/     Primary Examiner, Art Unit 1778